 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDCotton ProducersAssociationd/b/a CPA TruckingAgency,BoazandTeamstersLocal Union 612,AffiliatedWith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 10-RC-8033August 27, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSMCCULLOCH,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer H. CarltonBryan, Jr., of the National Labor Relations Board.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, this case was transferred to the NationalLabor Relations Board for decision by direction ofthe Regional Director for Region 10. Following thehearing the Employer filed a brief in support ofits position.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question concerning commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Cotton Producers Association (herein calledCPA) is a cooperative corporation engaged in thehandling, processing, and marketing of various agricul-tural commodities, including the raising, processing,and marketing of poultry. In conjunction with itspoultry operations, CPA owns and operates feed millsfor the production and distribution of poultry feeds.The actual growing of the CPA's poultry takes placeon the farms of independent farmers who raise thechickens to marketable size. According to the contrac-tual relationship, title to the chicks remains in CPAwhich supplies the feed and pays the independentgrowers according to a formula based on poundsof broilers raised and amount of feed supplied byCPA. The Employer, CPA Trucking, is an operatingdivision of CPA engaged in the hauling of live poultry,poultry byproducts, and poultry feed.The Petitioner requests an election in a unit ofall truckdrivers of the Employer at the Boaz facility.Among the classifications sought are twelve to fifteen"live haul" drivers and two "feed haul" drivers. The"live haul" drivers transport live broilers from thefarms of the independent growers to the CPA process-ing plant. The "feed haul" drivers transport poultryfeed from the CPA feed mill to one of the independentfarmers.All of these drivers work out of the samefacility and are commonly supervised.The Employer contends that the "live haul" driversand "feed haul" drivers are agricultural laborers andtherefore specifically excluded from the definition of"employee" in Section 2(3) of the Act which excludesagricultural laborers. Annually, since July1946,Con-gress has added a rider to the Board's annual appropri-ationmeasure which, in effect, directs the Boardto be guided by the definition of "agriculture" provid-ed in Section 3(f) of the Fair Labor Standards Actin determining whether individuals are agriculturallaborerswithin the meaning of Section 2(3) of theNLRA. The Board has frequently stated that it wasitspolicy to consider the interpretation of Section3(f)adopted by the Department of Labor in viewof that agency's responsibility and experience inadministering the FLSA.1 Section 3(f) of FLSA reads,in pertinent part, as follows:... agriculture includes farming in all its branchesand among other things includes, ... the produc-tion, cultivation, growing and harvesting of anyagricultural ... commodities ... any practices...performed by a farmer or oh a farm asan incident to or in conjunction with such farmingoperation, including preparation for market orto carriers for transportation to market.As the "live haul" and "feed haul" drivers hereinare not engaged in direct farming operations, of thetype enumerated in the "primary" definition of "agri-culture," the question is whether they are engagedin activities included in the "secondary" definitionof that term.2 In order to come within this definition,the operation must be performed either by a farmeror on a farm as an incident to or in conjunctionwith the farming operations. The determinationrequires that the character of the particular functionMcAnally Enterprise, Inc,152 NLRB 527, 529.FarmersReservoir&IrrigationCompany vMcComb,Wage andHour Administrator,337 U S 755, 762185 NLRB No. 79 CPA TRUCKING AGENCY, BOAZbe evaluated to determine whether it is part of theagricultural activity or a distinct business activity.The totality of the situation will control, and notmechanical application of isolated factors or tests.'We have been administratively advised by the LaborDepartment that in its opinion the drivers employedby a trucking division of Cotton Producers Associationengaged in hauling broilers from the farms of contractgrowers to CPA's processing plant and in transportingfeed from CPA's mill to the contract growers arenot agricultural employees within the meaning ofthe Fair Labor Standards Act. In this connectiontheDepartment refers to 29 CFR 780, the LaborDepartment's current Interpretive Bulletin which pro-vides an official statement of the views of the Depart-ment with regard to the exemption of certain employ-ees under the FLSA when employed in agricultureand certain related activities. Section 780.135 indicatesthat in situations such as the one herein, when feeddealers or processors enter into a contractual arrange-ment with independent farmers whereby the farmersagree to raise poultry to marketable size and thefeed dealer or processor supplies the baby chicks,furnishes the required feed, and retains title to thechickens until they are sold, the activities of theindependent farmers and their employees in raisingthe poultry are clearly exempt but the activities ofthe feed dealer or processor are not "raising of poul-try" and their employees cannot be exempt on thatground. Section 780.149 states that where commoditiesare grown on the farm of an "actual grower" undercontractwith another farmer, practices performedby the contracting farmer on the commodities offthe farm where they were grown relate to farmingoperations of the "actual grower" rather than toany farming operations of the contracting farmer.Section 780.169 emphasizes that when poultry is deliv-ered to market "the delivery must be performed bythe employees employed by the farmer in order toconstitute an exempt practice." Section 780.172 simi-larly indicates that when poultry feed is deliveredto a- farmer for use in his farming operations, thetransportation to the farm of such supplies is exemptif the truckdrivers are employed by the same farmer.Accordingly, Section 780.173 concludes that, for theexemption to apply, the practices must be performedon "products produced or raised by the particularfarmer or on the particular farm."Under the criteria set forth in the InterpretativeBulletin,the "live haul" and "feed haul" driversare clearly not performing work in connection withtheir employer'sownfarming operations, but are453engaged in hauling as an incident to or in conjunctionwith the farming operations of the contract growerswho are actually raising the poultry CPA thus produc-es and supplies the feed which enables the productionof the poultry, and then processes and markets theproduct,with the agricultural function of tendingand feeding the live birds performed by the independ-ent growers intervening in the chain. Consequently,in this case it appears that the agricultural phaseof the entire operation is an incident of CPA's nonagri-cultural activities rather than the converse.In light of the above-stated facts and particularlythe administrative advice of the Department of Labor,we find that the Employer's "live haul" and "feedhaul" drivers are not agricultural employees withinthemeaning of the Fair Labor Standards Act, asamended.With regard to the remaining employees at theBoaz facility, the Employer agrees with the Petitioneras to the inclusion of the three drivers who haulbyproducts, but would also include the four mechanicsand two dispatchers.' The mechanics perform minortruck repair and maintenance work at the terminal.They have also on occasion hauled feed and bypro-ducts on an emergency basis. They are supervisedby the terminal manager, who also supervises allof the truckdrivers. In view of their close communityof interest with the drivers, we shall include themechanics in theunit.Queen City Transports,141NLRB 964, 972-973.Thedispatchersdistributeassignmentsslipsinstructing the drivers as to the number of chickensneeded, where they are available, and what size truckisnecessary for the haul. The dispatchers copy thisinformation from a book prepared by the terminalmanager. The record indicates that the terminal man-ager makes the basic decisions with regard to shipmentpriorities, routes, and driver assignments and thatthe dispatcher's work in this regard is routine. Thedispatchers also perform the work of truckdriverson occasion. The dispatchers work closely with thedrivers in the same facility and are commonly super-vised.As the dispatchers have no evident supervisoryor managerial authority and share a close communityof interest with the drivers, we shall include themin the unit.Vangas, Inc.,167 NLRB 805, 806.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:'The Employer also employs three forklift operators and approximately15 to 25 chicken catchers who are stipulated to be agricultural workers'McAnally Enterprise, Inc, supraat 530and are excluded on that basis 454DECISIONS OFNATIONAL LABORRELATIONS BOARDAll truck drivers, mechanics, and dispatchersvoters and their addresses which may be used to communicate withat the Employer's Boaz, Alabama, operationsthemExcelsior Underwear Inc,156 NLRB 1236,N.L R B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed thatexcluding all office clerical employees,supervi-an election eligibility list,containing the names and addresses of allsors, and guards as defined in the Act.the eligible voters, must be filed by the Employer with theRegional[Direction of Electrons omitted from publication.]Director for Region 10within7 days of the date of thisDecisionand Direction of Election The Regional Director shall make the listavailable to all parties to the electionNo extension of time to fileIn order to insure that all eligible voters may have the opportunitythis list shall be grantedby theRegional Director except in extraordinaryto be informed of the issues in the exercise of their statutory rightcircumstances Failure to comply with this requirement shall be groundsto vote, all parties to the election should have access to the list offor setting aside the election whenever proper objections are filed